DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 01-24-2019; consequently, claim(s) 1-18 is/are pending. This application was filed 01-24-2019. 

Information Disclosure Statement
The information disclosure statement submitted on 01-24-2019, has been considered by the office and made of record in the application file. 











Claim Rejections – 35 § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-18:
Claim(s) 1-18 herein is/are directed to a method, system, and computer program product comprising a non-transitory computer readable storage, is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1-18, of the claimed invention is/are directed to a method, system, and computer program product comprising a non-transitory computer readable storage, classified under one of the listed statutory classifications (Step I:YES). 
Part 2A, Prong I:  Identify the Abstract Idea
In prong one of step 2A, a claim(s) is/are analyzed to evaluate whether or not a judicial exception is recited. While the aforementioned claim(s) is/are classified under one of the statutory classes, said claim(s) is/are rejected under 35 U.S.C. because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the judicial exception specifically directed to a concept of employing mathematical statistics tools such as non-parametric tests, including Kolmogorov-Smirnov – that may be employed against a reference distribution, in determining whether or not that based upon comparative evaluation of production data, data corresponding to observed actual values such as provided by a sensor (such as a camera), such as image data, etcetera, a trained machine learning model has suffered a statistically significant difference when said model is compared to a reference distribution associated with the trained machine learning model’s data, used for data object classification to a plurality of problem concepts, said difference corresponding to a concept/conceptual drift, consistent with Applicant’s specification, ¶¶5, 2, 16, 19. Regarding claims 1-18, this is the case, since the step(s) of the claim(s), as listed below, under a broadest reasonable interpretation – which amount(s) to the use of “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” directed to detecting changes in known stereotypes or conceptual classifications associated with old models of viewing concepts, allowing a society to continually detect changes in classification models it possesses in view of new informational models, as represented by concept/conceptual drift.  
Representative method claim(s) 1 is/are directed to abstract ideas associated with “... obtain results ... of [a] first dataset [associated with a model] ..."; "... model ... obtain results of ... [a] second dataset"; "perform statistical testing ... of results of the first dataset and of results of the second dataset …” ... to determine a difference ... between the first and second dataset"; "determining whether data included in the second dataset has data drift relative to the first dataset based on the difference...”.

The limitation(s) detailed above, as drafted, fall(s) within the “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping(s) of abstract ideas. 
More specifically, this/these step(s) is/are a process(es) hat under its broadest reasonable interpretation, cover(s) performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting technical elements as listed below, nothing in the claim element(s) precludes the step(s) from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Independent system and computer product claim(s) 7, 13,  recite(s)/describe(s) nearly identical steps (by incorporation or encapsulation) – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that is/are not specifically identified/addressed by the Office under step 2A (prong II) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
Part 2A, Prong II: INTEGRATION INTO PRACTICAL APPLICATION
In prong two of step 2A, an evaluation is made whether a claim(s) recite(s) any additional element(s) or combination of additional element(s), that integrate(s) the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. This judicial exception is not integrated into a practical application. In particular, the claim(s) recites the additional element(s) of:
 “a machine learning model in a computer system comprising a processor, memory…” [claim 1, 7];
“a non-transitory computer readable storage ” [claim 13];
The requirement to execute “... obtain results ... of [a] first dataset [associated with a model] ..."; "... model ... obtain results of ... [a] second dataset"; "perform statistical testing ... of results of the first dataset and of results of the second dataset …” ... to determine a difference ... between the first and second dataset"; "determining whether data included in the second dataset has data drift relative to the first dataset based on the difference...” the aforementioned claim(s) 1 associated with the claimed limitation(s). These additional technical element(s) are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component common to electronics and computer systems. 
Furthermore, even if functional limitations of “... obtain results ... of [a] first dataset [associated with a model] ..."; "... model ... obtain results of ... [a] second dataset"; "perform statistical testing ... of results of the first dataset and of results of the second dataset …” ... to determine a difference ... between the first and second dataset"; "determining whether data included in the second dataset has data drift relative to the first dataset based on the difference...” associated with the abstract concept(s) identified above, are considered to be additional elements (which is not the case as the Office has included these limitations as part of and comprised within the identified abstract idea), these limitations amount to mere generic computer-based decisions/functions in response to some level of implicit data gathering, which amount to simply generic computer function. 
Accordingly, the additional elements do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Furthermore, although the claim(s) recite(s) a specific sequence of computer-implemented functions, and although the specification suggests a certain function(s) may be advantageous (e.g., business reasons), the Office has determined that the ordered combination of claim elements (i.e., the claims as a whole) is/are not directed to an improvement to computer functionality/capabilities, and improvement to a computer-related technology, or technical environment, and do not amount to a technology-based solution to a technology-based problem. Summarizing, the use of the Applicant’s mechanisms as earlier outlined, is the application of mathematical statistics in determining whether or not a machine learning training system has suffered concept drift, the Applicant’s claims neither representing an inventive concept nor “[i]mprovements to the functioning of a computer, or to any other technology or technical field” - see MPEP 2106.05(a).
There do/does not exist any element(s) that represent(s) a simple appending of insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea, or mere post-solution activity in conjunction with an abstract idea). The term “extra solution activity” is understood as activities incidental to the primary processes or product that are merely processes or products that are merely a nominal or tangential addition to the claim. When such element(s) exist, they would be identified herein since such an element(s) would be required in any implementation of the abstract idea, and therefore it would be evident that such an element(s) would not impose any meaningful limitation on practicing the abstract idea and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Dependent claim(s) 2-6, 8-12, and 14-18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Office for each respective dependent claim (i.e., they are part of the abstract idea received in each respective claim).
The Office has therefore determined that the additional element(s), or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea. (Step 2A, Prong II:NO)
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
Part 2B: EVALUATION WHETHER CLAIM(S) AMOUNT TO SIGNIFICANTLY MORE
In step 2B, the claim(s) is/are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an “inventive concept”. An inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 St. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966) 
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
As discussed above in “Step 2A, Prong II”, the requirement to execute the claimed step(s)/function(s) “... obtain results ... of [a] first dataset [associated with a model] ..."; "... model ... obtain results of ... [a] second dataset"; "perform statistical testing ... of results of the first dataset and of results of the second dataset …” ... to determine a difference ... between the first and second dataset"; "determining whether data included in the second dataset has data drift relative to the first dataset based on the difference...” of claimed limitations amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer [It should be noted that the metaphor, “computer” once referred to humans, humans being able to, in concert with a machine tool such as a pen/pencil and paper, etcetera, perform calculations and decision making tasks – using a human-constructed algorithm(s), while said human construct[ion] may be operating within a remote distance and/or a time period: see Grier (2005): page(s) 1- 25; Hayles (2005): page(s) 1-38; Mindell (2015): Chapter(s) 1, 5; Treffert (2010): pages 120-129, 161-164: see NPL in Form 892] functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Office notes that simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (see Applicant specification, ¶34); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The additional elements are each functional generic computer components that perform the generic functions of processing, communicating, storing, and displaying all common to electronics and computer systems. 
Here, there were no functional limitations outside of the identified abstract idea that were considered as additional elements and therefore no re-evaluation is actually needed here. However, if any of these limitations were considered as additional elements “... obtain results ... of [a] first dataset [associated with a model] ..."; "... model ... obtain results of ... [a] second dataset"; "perform statistical testing ... of results of the first dataset and of results of the second dataset …” ... to determine a difference ... between the first and second dataset"; "determining whether data included in the second dataset has data drift relative to the first dataset based on the difference...” is/are all considered a generic computer function(s), for which any generic machine would be capable of performing. Moreover, although the this/these function(s) is/are claimed to be done by a computer, this calculation could reasonably be done manually by a human user, if not for the recitation of the technical element. Finally, if considering “... obtain results ... of [a] first dataset [associated with a model] ..."; "... model ... obtain results of ... [a] second dataset"; "perform statistical testing ... of results of the first dataset and of results of the second dataset …” ... to determine a difference ... between the first and second dataset"; "determining whether data included in the second dataset has data drift relative to the first dataset based on the difference...” limitation(s), as stated above this amounts to generic computer function in response to some level of implicit data gathering. Thus, the recited “computer” is merely being used as a tool to implement the abstract idea. Furthermore, under the 2019 “PEG”, a conclusion that an additional element is insignificant extra-solution activity in Revised Step 2A should be re-evaluated in Step 2B. However, no functional limitations of the claimed subject matter have been considered as insignificant extrasolution activity, and therefore no additional elements need to be reconsidered in Step 2B. 
Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No)

Thus, based on the detailed analysis above, claim(s) 1-18 is/are not patent eligible.
The Office heeds Alice’s caution in these matters regarding abstractness, abstraction not being a bug but rather a feature of invention – that is, as Alice states, “[a]t the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. Mayo, 566 U. S., at ___ (slip op., at 2). At some level, “all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas”; as partially relates to Obiter Dicta within subsequent statements herein, all innovations involve the use of hierarchical abstraction [Edelman, 2008: page(s) xi-36; Wirth, 1976: page(s) xii-55: see NPL in Form 892], abstraction affiliated with complexity: Dam, 2013, page(s) v-73 (emphasis page(s) 36): see NPL in Form 892.  It is well known that complexity, like abstraction, is alike concepts such as obscenity - subjective matters requiring the adjudication of human judges to provide social weight, science being a social system bound by data, facts, rules and paradigms that must be weighed and re-weighed [Kuhn, 1962: see NPL in Form 892]  regarding whether or not a concept(s) may be deemed to contain a demonstrable element(s) bounding through specification, the practical implementation of said element(s)  - the matter at hand is whether or not the current claim limitation(s) represent an integration into a practical application. Therefore, based on the two-prong analysis, there are no meaningful limitations in the claims that transform the exception (i.e., abstract idea) into a patent eligible application, the claims as a whole not transcending the abstract idea metaphorical conceptual container(s) [Lakoff, 1980: page(s) ix-55: see NPL in Form 892], the frame(s) [Goffman, 1974: page(s) 1-39, 301-344: see NPL in Form 892] provided for by the represented abstract idea. It is imperative that the Applicant be aware that the degree to which the claim language, including any future amendment(s) demonstrate how said claim(s) is/are implemented in the specification, is crucial to the determination of said claim’s construal as integrated into a practical application – that is to say that the claim(s), including any future amendments thereof will be examined in the light of construal of how the specification demonstrates a practical implementation directed to said claim(s). 











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Guelman (US 2019/0279109) in view of Non-Patent Literature (NPL), Krawczyk.

Regarding claim(s) 1, 7, 13, Guelman discloses: A method comprising, A system comprising a processor, memory accessible by the processor [claim 1: “computer processor” and “at least one memory”], and computer program instructions stored in the memory and executable by the processor to perform [claim 1: “computer processor” and “at least one memory”], A computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising [claim 1: “computer processor” and “at least one memory”]: 

providing a machine learning model in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor; [claim 1: “computer processor” and “at least one memory”]



operating, at the computer system, the machine learning model using a first dataset to obtain results of the first dataset (i.e., storing reference values associated with training data of a machine learning model); [¶45: “In some embodiments, the machine learning model may have been trained with a first set of training data, which may be stored in external database 120”]

operating, at the computer system, the machine learning model using a second dataset to obtain results of the second dataset (i.e., collecting values corresponding to observed or recent data, production data, a second dataset, to generate performance data); [“As elucidated in ¶47, accessing production data, such as medical data such as medical images for analysis/classification, “medical images currently processed [that is, wherein said images correspond to production or currently observed data] by the [machine] model belong” such that, as depicted in ¶46 “MPM system 100 may be configured to analyze one or more of a plurality of information, such as the first set of training data, one or more output data sets of the machine learning model, and the one or more model data sets representative of the machine learning model 130, in order to generate the performance data. In some embodiments, MPM 100 may be configured to generate the performance data based one or more performance parameters, such as population stability, feature analysis, and so on”]





performing, at the computer system, statistical testing on a confidence distribution of results of the first dataset and of results of the second dataset to determine a difference in a result confidence distribution between the first dataset and of the second dataset (i.e., generating statistics, tracking corresponding to monitoring changes of a statistical distribution between output data or data resultant from comparisons of observed or recent data to a model, and a reference distribution, confidence dependent on confidence associated with a threshold value, confidence associated with said statistics, including metrics such as “ks”, Kolmogorov-Smirnov statistics, measures of difference between a first dataset and a second dataset, and “rmse”, root mean square error, “auc variable [area under the curve associated with confidence interval of a classifier’s performance]” measures of confidence associated with accuracy/precision of a classifier, consistent with Applicant’s specification, ¶¶20-21 which discuss use of “[s]tatistical testing”, “for example, a non-parametric statistical test for the identity of two distributions, over the classifier confidence per each label”, and wherein “[s]uch statistical test[ing] may include, for example Student’s t-test and the Kolmogorov-Smirnov test (K-S test or KS test), or other similar tests”); [As elucidated in ¶65, “monitor[ing] the change in the distribution of a variable with respect to a reference distribution. If output data of the model is not stable according to a pre-determined threshold, unit 310 may be configured to process, over time, a distribution of input data fed to the model, and to determine how the input data may have changed the output data”, wherein “performance” data associated with said monitoring includes as depicted in ¶85, “ks”, a “Kolgomorov-Smirnov statistic”, a measure of said performance and output of a non-parametric statistic mechanism,  for determining differences between distributions – as detailed in ¶¶73-74, a “Model calibration unit” may “determine the extent to which a distribution of output data of the [machine learning] model matches and expectation [observed data of a second dataset or production data]”, and may “determine aspects of a model that may cause abnormal performance”, a calibration unit “return[ing] the observed values of an event versus the predicted values”, also “hand[ling] classification and regression tasks]and

determining, at the computer system, whether data included in the second dataset has data drift relative to the first dataset based on the difference in a result confidence distribution between the first dataset and of the second dataset (i.e., determining whether or not performance data included within output data generated by comparisons of observed or recent data with a machine learning model, demonstrate stability based on a pre-determined threshold, associated with non-parametric statistical tests as elucidated in supra, [d]); [¶65: “If output data of the model is not stable according to a pre-determined threshold”, then as depicted in ¶¶66, confidence levels associated with “I”  may indicate when concept drift has occurred, “I ≥ 1.25”]




Regarding [e], Guelman does not explicitly disclose, as disclosed by Krawczyk that data drift determination is based on two different windows (i.e., consistent with Applicant’s ¶¶17, 20); [Page 137: accumulating incoming [data] examples … until [the] identif[ication of] a change in the average value in- side the window. When the algorithm succeeds at finding two distinct sub-windows, their split point is considered as an indication of concept drift”; it should also be noted, as depicted on page 144, ensemble methods described also identify “concept drift if the accuracy of the most accurate batch classifier over the last W examples is outside the confidence interval formed by its accuracy over the W examples preceding the last W examples”; in other words, each classifier possesses a confidence interval associated with its classification precision, and a perceptible drift in said confidence is symptomatic of a concept/conceptual drift]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guelman, to include the a mechanism(s), [e], as taught by Krawczyk, employing two windows to determine a data concept drift bounded to a non-parametric distribution statistical test. One of ordinary skill would have been so motivated to include said mechanism(s) to employ sliding windows comprised of two windows bounded upon the non-parametric tests provided by Guelman, to facilitate “[the] identif[ication of] a value inside the window”, the location of a concept drift, minimizing errors in classification. [Page 137]





Regarding claim(s) 2, 8, 14, the combination of Guelman and Krawczyk discloses: The method of claim 1, The system of claim 7. Guelman discloses: The computer program product of claim 13, wherein the first dataset comprises at least a portion of a training dataset and the second dataset comprises as least a portion of a production dataset (i.e., having data corresponding to a training set, a first dataset, and observed or recent data corresponding to a production dataset). [“As elucidated in ¶47, accessing production data, such as medical data such as medical images for analysis/classification, “medical images currently processed [that is, wherein said images correspond to production or currently observed data] by the [machine] model belong” such that, as depicted in ¶46 “MPM system 100 may be configured to analyze one or more of a plurality of information, such as the first set of training data, one or more output data sets of the machine learning model, and the one or more model data sets representative of the machine learning model 130, in order to generate the performance data. In some embodiments, MPM 100 may be configured to generate the performance data based one or more performance parameters, such as population stability, feature analysis, and so on”]






Regarding claim(s) 3, 9, 15, the combination of Guelman and Krawczyk discloses: The method of claim 1, The system of claim 7.  Krawczyk discloses [a]: The computer program product of claim 13, wherein the first dataset comprises a first portion of a production dataset and the second dataset comprises a second portion of the production dataset (i.e., employing a sliding window mechanism wherein a 1st and 2nd portion of a production dataset correspond to a window of incoming examples, in the identification of a concept drift). [Page 137: algorithmically employing a “window of incoming examples” for “identifying a change in the average value inside the window”, identifying a “concept drift” from a “split point” selected from “two distinct sub-windows”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guelman, to include the a mechanism(s), [a], as taught by Krawczyk, employing two windows to determine a data concept drift bounded to a non-parametric distribution statistical test. One of ordinary skill would have been so motivated to include said mechanism(s) to employ sliding windows comprised of two windows bounded upon the non-parametric tests provided by Guelman, to facilitate “[the] identif[ication of] a value inside the window”, the location of a concept drift, minimizing errors in classification. [Page 137]




Regarding claim(s) 4, 10, 16, the combination of Guelman and Krawczyk discloses: The method of claim 1, The system of claim 7. Guelman discloses: The computer program product of claim 13, wherein the machine learning model is a classification model. [¶71: machine learning model “performance parameters commonly used for regression and classification”]

















Regarding claim(s) 5, 11, 17, the combination of Guelman and Krawczyk discloses: The method of claim 4, The system of claim 10. Regarding [a], Guelman discloses:  The computer program product of claim 16, wherein the statistical testing includes a non-parametric statistical test for identity over the first dataset and the second dataset, over the classifier confidence distribution per each label (i.e., employing a non-parametric statistical testing mechanism such as Kolmogorov-Smirnov, associated with monitoring the change in the distribution of a variable with respect to a reference distribution, associated with performance metric). [¶56: in association with “monitor[ing] the change in the distribution of a variable with respect to a reference distribution” and a model performance metric, “ks”, a Kolmogorov-Smirnov statistic, as depicted in ¶¶72, 85, representing a distance between an empirical distribution function of a sample and a cumulative distribution function of a reference distribution; as detailed in ¶¶73-74, a “Model calibration unit” may “determine the extent to which a distribution of output data of the [machine learning] model matches and expectation [observed data of a second dataset or production data]”, and may “determine aspects of a model that may cause abnormal performance”, a calibration unit “return[ing] the observed values of an event versus the predicted values”, also “hand[ling] classification and regression tasks”] 

Guelman does not explicitly disclose, as disclosed by Krawczyk [a] (i.e., employing a sliding window mechanism wherein a 1st and 2nd portion of a production dataset correspond to a window of incoming examples, in the identification of a concept drift on the basis of labels, consistent with Applicant’s ¶¶17, 20); [As noted on page 137, “the expected value of the classification error could be considered, which may be estimated on the basis of labels of incoming examples from the data stream”, and wherein “a window of incoming examples grows until identifying a change in the average value inside the window. When the algorithm succeeds at finding two distinct sub-windows, their split is considered as an indication of concept drift”; it should also be noted, as depicted on page 144, ensemble methods described also identify “concept drift if the accuracy of the most accurate batch classifier over the last W examples is outside the confidence interval formed by its accuracy over the W examples preceding the last W examples”; in other words, each classifier possesses a confidence interval associated with its classification precision, and a perceptible drift in said confidence is symptomatic of a concept/conceptual drift]











Regarding claim(s) 6, 12, 18, the combination of Guelman and Krawczyk discloses: The method of claim 4, The system of claim 10. Regarding [a], Guelman discloses wherein the statistical testing includes a non-parametric statistical test (i.e., employing a non-parametric statistical testing mechanism such as Kolmogorov-Smirnov, associated with monitoring the change in the distribution of a variable with respect to a reference distribution, associated with performance metric, associated with class confidence). [¶56: in association with “monitor[ing] the change in the distribution of a variable with respect to a reference distribution” and a model performance metric, “ks”, a Kolmogorov-Smirnov statistic, as depicted in ¶¶72, 85, representing a distance between an empirical distribution function of a sample and a cumulative distribution function of a reference distribution]

Krawczyk discloses [a]: The computer program product of claim 16, wherein the statistical testing includes a non-parametric statistical test for identity over a first portion of the production dataset and a second portion of the production dataset, over the classifier confidence per each label determined to be of the class of an incoming data record per input data record (i.e., wherein statistical test is performed over two different “windows”, a first and second portion in production, of a production dataset correspond to a window of incoming examples, in the identification of a concept drift on the basis of labels, consistent with Applicant’s ¶¶17, 20). [Page 137: “the expected value of the classification error could be considered, which may be estimated on the basis of labels of incoming examples from the data stream”, and wherein accumulating incoming [data] examples … until [the] identif[ication of] a change in the average value in- side the window. When the algorithm succeeds at finding two distinct sub-windows, their split point is considered as an indication of concept drift”; it should also be noted, as depicted on page 144, ensemble methods described also identify “concept drift if the accuracy of the most accurate batch classifier over the last W examples is outside the confidence interval formed by its accuracy over the W examples preceding the last W examples”; in other words, each classifier possesses a confidence interval associated with its classification precision, and a perceptible drift in said confidence is symptomatic of a concept/conceptual drift]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Guelman, to include the a mechanism(s), [a], as taught by Krawczyk, employing two windows to determine a data concept drift bounded to a non-parametric distribution statistical test. One of ordinary skill would have been so motivated to include said mechanism(s) to employ sliding windows comprised of two windows bounded upon the non-parametric tests provided by Guelman, to facilitate “[the] identif[ication of] a value inside the window”, the location of a concept drift, minimizing errors in classification. [Page 137]







Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    4417
    2967
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1179
    993
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682